225 A.2d 789 (1967)
Howard APOLLONIO et al.
v.
Lawrence W. KENYON, Executor of the Will of Valecia L. Apollonio.
Appeal No. 52.
Supreme Court of Rhode Island.
January 24, 1967.
Brosco & Brosco, Fred Brosco, Robert T. Flynn, Providence, for appellant.
Letts & Quinn, Daniel J. Murray, Providence, Harold B. Soloveitzik, Westerly, for appellees.

OPINION
PER CURIAM.
The parties here are the same as those in the companion case of Apollonio v. Kenyon, R.I. 225 A.2d 778 filed this day. Following the superior court's denial of his motion for a new trial, the proponent filed his first account as executor of the estate of Valecia L. Apollonio in the Hopkinton Probate Court. The contestants claimed an appeal from the allowance of the account and pursuant to statute filed their reasons of appeal in the superior court. The proponent thereafter moved to strike certain language contained in the claim of appeal on the ground it was prejudicial. His motion being denied, the proponent is before us on his appeal from the superior court's action taken in this regard.
Recently in Industrial National Bank v. Colt, R.I. 224 A.2d 900, we noted that while the new rules of civil procedure in the superior court, as well as our amended rules, are designed to liberalize and facilitate the practice in this jurisdiction, their use permits no relaxation of the well-established principle that a litigant may not obtain a piecemeal review of his case. Lancia v. Grossman's of Rhode Island, Inc., R.I. 207 A.2d 607; Coen v. Corr, 90 R.I. *790 185, 156 A.2d 406; Rosenfeld v. Rosenfeld, 51 R.I. 381, 155 A. 244; Troy v. Providence Journal Co., 43 R.I. 22, 109 A. 705; McAuslan v. McAuslan, 34 R.I. 462, 83 A. 837. The action of the superior court in denying the proponent's motion to strike lacks the finality which we deem essential to the validity of an appeal under G.L. 1956, § 9-24-1, as amended. This appeal is premature.
The proponent's appeal therefore is denied without prejudice.